             Case 1:19-cv-01991 Document 1 Filed 07/03/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

PATRICK EDDINGTON,                                    )
1000 Massachusetts Avenue                             )
Washington, DC 20001                                  )
                                                      )        Case No. 1:19-cv-01991
       Plaintiff,                                     )
                                                      )
       v.                                             )
                                                      )
U.S. DEPARTMENT OF JUSTICE                            )
950 Pennsylvania Avenue, NW                           )
Washington, DC 20530                                  )
                                                      )
       Defendants.                                    )

                                          COMPLAINT

       1.      Plaintiff, Patrick Eddington files this Freedom of Information Act suit to force

Defendant U.S. Department of Justice, to produce all records related to Amir Mohamed

Meshal—a U.S. citizen who was held by both Kenyan and Ethiopian government entities in

2006-2007.

                                            PARTIES

       2.      Plaintiff Eddington is a policy analyst and scholar at the Cato Institute and made

the FOIA requests at issue in this case as part of his work.

       3.      Defendant U.S. Department of Justice (“DOJ”) is a federal agency subject to the

Freedom of Information Act, 5 U.S.C. § 552.

                                 JURISDICTION AND VENUE

       4.      This case is brought under 5 U.S.C. § 552(a)(6)(c)(i) and presents a federal

question conferring jurisdiction on this Court.

       5.      Venue is proper under 5 U.S.C. § 552(a)(4)(B) because a plaintiff may always

bring a federal FOIA suit in the U.S. District Court for the District of Columbia.
             Case 1:19-cv-01991 Document 1 Filed 07/03/19 Page 2 of 3



                                   DOJ’s FOIA VIOLATION

       6.      On April 26, 2019, Eddington requested “any records in the National Security

Division (NSD) that mention Amir Mohamed Meshal, a U.S. citizen formerly of Tinton Falls,

New Jersey and at the time a constituent of then Rep. Rush Holt (D-NJ) and who was held by

both Kenyan and Ethiopian government entities in 2006-2007.” Eddington also requested a fee

waiver and expedited processing of his request. A true and correct copy of the request is

attached as Exhibit A.

       7.      On June 3, 2019, DOJ acknowledged receipt of the request as FOIA/PA #19-222

and advised Eddington that the department’s policy was to process FOIA requests on a “first-in,

first-out basis.” A true and correct copy of the acknowledgement is attached as Exhibit B.

       8.      On June 4, 2019, DOJ informed Eddington that he must complete a Certification

of Identity form before his FOIA request would be processed and that the request would be

“administratively closed” until the completed form was returned to the DOJ. A true and correct

copy of this correspondence is attached as Exhibit C.

       9.      The Certification of Identity form is not applicable to Plaintiff’s request.

       10.     As of the date of this filing, Eddington has received no further correspondence or

production from DOJ regarding this request.

                           COUNT I –DOJ VIOLATION OF FOIA

       11.     The above paragraphs are incorporated herein.

       12.     Plaintiff made a proper FOIA request to Defendant.

       13.     Defendant DOJ is an agency subject to FOIA.

       14.     Defendant has not promptly produced all non-exempt records responsive to the

request resulting from an adequate search.




                                                -2-
               Case 1:19-cv-01991 Document 1 Filed 07/03/19 Page 3 of 3



WHEREFORE, Plaintiff asks the Court to:

          i.    Order Defendants to conduct a reasonable search for records and to produce all

                non-exempt requested records;

         ii.    Award Plaintiff’s attorney fees and costs; and

       iii.     Enter any other relief the Court deems appropriate.

DATED:          July 3, 2019

                                                      Respectfully Submitted,
                                                      /s/ Joshua Hart Burday
                                                      Attorneys for Plaintiffs

                                                      Matthew Topic, Bar No. IL0037
                                                      Joshua Burday, Bar No. IL0042
                                                      Merrick Wayne, Bar No. IL0058
                                                      (E-Mail: foia@loevy.com)
                                                      LOEVY & LOEVY
                                                      311 N. Aberdeen, Third Floor
                                                      Chicago, Illinois 60607
                                                      Tel.: (312) 243-5900
                                                      Fax: (312) 243-5902




                                                -3-
